Exhibit 10.3

Name of Employee:  ________________________                        No. of
Shares:  __________


HUDSON UNITED BANCORP
RESTRICTED STOCK AWARD AGREEMENT

                 In accordance with the terms of the Hudson United Bancorp
Restricted Stock Plan, Hudson United Bancorp, a New Jersey corporation (the
“Company”) this ____ day of _______, _______ (the “Award Date”) hereby grants to
_____________ (the “Executive”), an employee of the Company or subsidiary of the
Company, pursuant to the Company’s Restricted Stock Plan, as adopted by the
shareholders on March 28, 1989 and as amended by the shareholders on April 21,
2004 (the “Plan”), shares of the Common Stock, no par value, of the Company
subject to the restrictions set forth herein (“Restricted Stock”) in the amount
and on the terms and conditions hereinafter set forth.

1.     Incorporation by Reference of Program and Plan.   The provisions of the
Plan, a copy of which is being furnished herewith to the Employee, is
incorporated by reference herein and shall govern as to all matters not
expressly provided for in this Agreement. Terms not defined herein have the
meanings set forth the Plan. In the event of any conflict between the terms of
this Agreement and the Plan, the Plan shall govern.

2.     Award of Restricted Stock: Escrow.   The Company hereby awards the
Employee 9,500 shares of Restricted Stock, which shall have a Restricted Period
as set forth in Section 3(a) herein. The shares of Restricted Stock awarded
hereunder (the “Shares”) shall be placed in escrow with the Escrow Agent
selected by the Committee (as such term is defined in the Plan) until all
restrictions (the “Restrictions”) specifically set forth in this Agreement and
in Section 5 of the Plan with respect to the Shares shall expire or be
cancelled, at which time the Shares shall be released from escrow and the
Company shall issue to the Employee a stock certificate with respect to such
Shares, free of all Restrictions. Restricted Stock shall have all dividend and
voting rights as set forth in Section 5.2 of the Plan. Cash dividends paid on
the Restricted Stock while it is held in escrow shall be promptly delivered to
the Employee. Dividends paid in stock or property and shares issued in
connection with a stock split shall be added to the escrow account and held
until the expiration of the Restricted Period for the Shares upon which such
dividend or stock split was paid. If the Employee forfeits any shares awarded
hereunder, such Shares (along with any related dividends paid in stock or
property and shares issued in connection with a stock split) shall automatically
revert to the Company (without any payment by the Company to the Employee) and
shall no longer be held in escrow for the Employee.

3.     Restrictions.

                (a)         Vesting.   The Shares (and related dividends paid in
stock or property or shares resulting from a stock split) shall not be delivered
to the Employee and may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Employee until such Shares have vested in the Employee in
accordance with the following schedule.


Percentage of Shares Which Shall Vest Date On Which Such Shares Shall Vest    


--------------------------------------------------------------------------------

Notwithstanding the foregoing vesting schedule, if, there occurs a Change in
Control as defined in the Plan, all shares shall immediately vest.

(b)     Forfeiture.   Shares not yet vested (and related dividends paid in stock
or property or Shares resulting from a stock split) shall be forfeited to the
Company automatically and immediately upon resignation from the Company or its
subsidiaries and upon termination of employment for any reason including by
reason of Death, Retirement or Disability (as such terms are defined in the
Plan).

4.     Registration.   If the Shares are issued in a transaction exempt from
registration under the Securities Act of 1933, as amended, then, if deemed
necessary by the Company’s counsel, as a condition to the Company issuing
certificates representing the Shares, the Employee shall represent in writing to
the Company that he is acquiring the Shares for investment purposes only and not
with a view to distribution, and the certificates representing the Shares shall
bear the following legend:


  “These shares have not been registered under the Securities Act of 1933. No
transfer of the shares may be effected without an opinion of counsel to the
Company stating that the transfer is exempt from registration under the Act and
any applicable state securities laws or that the transfer of the shares is
covered by an effective registration statement with respect to the shares.”


5.     Incorporation of the Plan.   The Employee hereby acknowledges receipt of
a copy of the Plan and represents and warrants that he or she has read and is
familiar with the terms and conditions of the Plan. Execution of this Agreement
by the Employee shall constitute the Employee’s acceptance of and agreement to
all of the terms and conditions of the Plan and this Agreement.

6.     Notices.   All notices and other communications required or permitted
under the Plan and this Agreement shall be in writing and shall be given either
by (i) personal delivery or regular mail, in each case against receipt, or
(ii) first class registered or certified mail, return receipt requested. Any
such communication shall be deemed to have been given (i) on the date of receipt
of the cases referred to in clause (i) of the preceding sentence and (ii) on the
second day after the date of mailing in the cases referred to in clause (ii) of
the preceding sentence. All such communications to the Company shall be
addressed to it, to the attention of its Secretary or Treasurer, at its then
principal office and to the Employee at his last address appearing on the
records of the Company or, in each case, to such other person or address as may
be designated by like notice hereunder.

7.     Taxes.   The Employee generally will be subject to tax at ordinary income
rates on the fair market value of the Shares and dividends at the time they
vest. However, if the Employee elects, under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), within 30 days of the Award Date,
he or she will be subject to tax at ordinary income rates on the fair market
value of the Shares on the Award Date (determined without regard to the
Restrictions). The foregoing statement of tax consequences is intended only as a
generalized statement of current federal tax law (as in existence on the date of
this Agreement) and the Employee should consult with his or her tax consultant
to determine the specific tax consequences of this award from time to time. The
Employee hereby agrees to pay to the Company prior to the delivery of any Shares
hereunder the amount of any federal, state or local income taxes which the
Company is required by law to withhold in connection herewith. The Employee
shall notify the Company within 10 days of making an election under
Section 83(b), or any successor section, of the Code and agrees to pay the
Company such tax withholding amounts within 10 days thereafter.

2

--------------------------------------------------------------------------------

8.     Miscellaneous.   This Agreement and the Plan contain a complete statement
of all the arrangements between the parties with respect to the subject matter
hereof, and this Agreement cannot be changed except by a writing executed by
both parties. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey.

                 IN WITNESS THEREOF, the parties hereto have caused this
Agreement to be executed as of the day and year first above written.


HUDSON UNITED BANCORP


By:  
——————————————
      Kenneth T. Neilson,
      Chairman, President and C.E.O. EXECUTIVE:


  
——————————————
    
             


3